department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil nos dollar_figure legend b state c state d date m organization o web site p vendor r program dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for recognition of tax exemption under sec_501 of the code following stated reasons you do not qualify no for the facts you are a corporation formed on d and operate pursuant to the laws of the state of b your articles of incorporation state that you are organized and operated exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code in your application you describe your activities as follows you m shall provide bankruptcy abuse prevention and consumer protection act bapcpa compliant pre bankruptcy counseling via telephone interview and online education information collection sessions cost fee for this service is dollar_figure pay for counseling a sliding scale for fees will be applied for distressed clients unable to a portion of the post bankruptcy counseling may be completed online with third party assistance from p is a non profit credit counseling agency that has developed an online program r to fulfill the counseling per online session and or a work booklet requirements of the bpacpa there is a small cost fee of dollar_figure p you shal issue upon completion the appropriate certificates of completion for bankruptcy counseling no additional fee is charged for issuance of certificates of completion the fee for counseling session s shall be paid prior to issuance of certificates a sliding scale for fees shall be applied for distressed clients unable to pay for counseling you shall assist client s with identification of debt for possible inclusion in the bankruptcy petition important debt information includes the name and address of each creditor balance of account and current owners of debt s in question most credit reports do not include creditors contact information credit bureau reports for an individual may have a cost fee of dollar_figure credit reporting agencies do not allow the resale of their credit reports a custom report developed from the data from all three credit bureaus has been designed to be provided to individual clients per bureau roughly since al three dollar_figure you stated that since each consumer’s situation is different not only in the content of their situation but in the form of communication they choose to use with your counselors there will be no set counseling time you provided the guidelines and noted that the minimum time frames you expect range from minutes to hours depending on the subject and client you described your anticipated interactions with clients from the first encounter through the completion of the relationship it is expected that all counseling will be provided via the internet that is not to say that client contact will not occur via the telephone or in person counseling may be completed via these media however all initial contact is expected to be through your website those clients who contact you via the website o will be greeted by a home page explaining services if they decide to use those services they will be able to proceed into the website complete a registration and depending on the service chosen the client will be prompted to complete data collection forms using their personal financial information so as to assist the counselor in providing the counseling needed for the services the consumer is trying to receive clients who need assistance in the completion of the forms will have a number of ways to contact counselors for assistance clients will be able to email telephone or mail questions which will be answered in the order received during normal business hours counselors will be able to access the consumer’s application assist the client in completing it or review it for counseling and certification be able to contact clients via e-mail telephone or mail to ask questions and provide the necessary counseling based upon the needs of the client’s situation all applications for assistance will be completed in a timely fashion by professionally trained certified and caring consumer credit counselors regardless of which services the client chooses the counseling session will be tailored by the counselor to fit the client's specific and individual financial needs while staying within compliance of the us trustees' requirements for certification counselors will you provided a step by step summary of your registration process and pre-petition bankruptcy counseling e once the consumer enters the website and has chosen to utilize your services the consumer creates an account by entering user name password social_security_number first name last name e-mail phone number address city state and zip code e after account is created the consumer is allowed to access the services pre-petition bankruptcy counseling post bankruptcy financial management course budget calculator credit bureau dispute kit credit report request education self help resources edit account information company contact information and donations pre-petition page explains the process the consumer will go through the cost for the service how payment can be made the information they will need to have available the time frames involved for counseling and processing and how to obtain a fee waiver the next web page is where payment is collected the consumer will have various choices for the payment once payment information is completed the next page collects the consumer's personal information spouse's name and social_security_number contact phone number and best contact time on the next web page the consumer enters income information gross monthly household_income client and spouse's per pay_period and paycheck frequency social_security or pension income and other income on the next web page the consumer enters expense information mortgage payments rent utility expenses car payments and maintenance_costs telephone and cable payments food expenses insurance and medical_expenses and other expenses on the next web page the consumer enters asset information value of home and property value of vehicles value of miscellaneous household goods and other assets on the next web page the consumer enters the creditors’ information creditor name current balance and monthly payment as an option the consumer can enter current interest rate and delinquency status the next page is a summary page that compiles all of the information the consumer entered allowing the consumer to ensure the information accuracy the page will show net monthly income for payments to creditors and net equity the next page asks the consumer to give a written explanation of his her current financial status and to explain what caused the financial crisis they are facing the page also asks if they have any current legal actions against them and if they face foreclosure eviction repossession garnishment or utility disconnection the consumer chooses preferred form of communications and counseling online instant messaging telephone e-mail and letter or in person once communication and counseling method and preferred contact time is chosen the final page will confirm the consumer's completion of the registration form being sent to your counseling center after the completion of registration and information gathering an employee will get the notification and go to the administrative section of the website to find and print out the completed registration a client file will be created payment will be processed and the file will match social_security_number and name the counselor will then review the data entered by the consumer starting with the consumer's explanation the counselor will then check the consumer's financial situation to see if their budget is balanced and if there is a positive cash_flow left over the counselor will then review the consumer's assets and liabilities and check the net result and whether it is in the positive or negative the counselor will then review the consumer’s creditors and if there 1s money left over in the client's budget also a possible repayment plan once the counselor has reviewed the consumer's financial situation the consumer will be contacted using the consumer’s preferred contact method the counselor will ask the consumer any needed follow up questions advise on possible adjustments to make the budget more efficient suggest alternative options refer the consumer to any services that might assist them and answer any of the consumer's questions without giving legal advice once counseling is completed the counselor will issue a written review of the counseling session and the certificate of counseling sending it to the consumer and the consumer's attorney if requested for the pre-discharge financial management course you will use the r course developed by the non-profit credit counseling agency p all consumers utilizing your services for pre-discharge financial management certification will utilize the r online course no other services offered by p are expected to be used nor is there any kind of partnership other than the client’s use of their education program all payment for those services will be collected by you through your website or via money order through the mail p will then be paid as a vendor for services provided to you payment is a base charge for each client registered with their website for course completion consumers wishing to utilize this service will register through your website once registration is complete payment collected and identities verified for us trustee compliance the consumers will be e-mailed telephoned or mailed the instructions and codes needed to take the course online they will then be able to take this course at their leisure spending a minimum of two hours on the course once the course is completed you will be notified via e-mail of the client’s completion with notification of the final grade if the consumer passes the course a certificate will be issued and then mailed e-mailed or faxed to the consumer if the consumer does not successfully complete the course a follow up e-mail or phone call will be placed to the consumer to review the areas missed links will be available through your internet site to your other services those wishing to use your budget calculator will click on the appropriate link which will connect them with a spreadsheet where they can enter their income and living_expenses this spreadsheet will calculate how much income they have available for debt repayment the spreadsheet will then have the consumer list their creditor information showing monthly payments interest rates and balances due the spreadsheet will then calculate the total debt the consumer's debt to income ratio and provide an approximate term of repayment based upon the total of the monthly payments this page will allow users to print out the budget and results those wishing to use your kit to submit disputed information to one of the credit bureaus will click on the appropriate link which will give access to an explanation page the fee for this kit is expecteced to be dollar_figure if they wish to purchase the kit they will fill out the purchase request form with the appropriate payment information a notification of purchase will be sent to your counseling center and a kit will be forwarded to the consumer once payment has been processed a link also will be available to connect those interested in purchasing a credit report they will be asked to fill out the purchase request form with the appropriate payment information a notification of purchase will be sent to our counseling center and a report will be pulled once payment has been processed finally those wishing to find further educational resources will click on your educational self-help resource link this will take them to your educational resources section where the consumer will find free printable pamphlets worksheets and links on budgeting shopping saving foreclosure bankruptcy and so forth you will create these pamphlets and worksheets once approval has been obtained the links will be only to free internet resources other non-profit services or government agencies since your policy is to do no direct referrals to for profit companies you stated that you wil spend about fifty percent of the time on pre-bankruptcy counseling and twenty-five percent on post-bankruptcy and twenty-five percent on credit history dispute and other activities you also stated that your objective is to provide all counseling via the internet for those who do not have access to the internet you will collect information and conduct the counseling via telephone or in- person however you anticipate that in-person or telephone counseling will be minimal since your marketing will be strictly internet directed revenue projections that you have submitted also indicate that you expect that most of your income will come from fees collected for the provision of counseling and other services over the internet the fees you charge to your clients via your website you state that you have a plan to raise funds through grant applications to governments and solicitations to corporations and non-profit organizations however you allocated only dollar_figure proposed budget for grant proposals and there is no other fundraising expense indicated in your in addition to you state that you do not plan on targeting any specific populations among bankruptcy bound people however you intend to open offices in two geographic areas b and c that have experienced high rates of bankruptcy filings nevertheless you will make your marketing and services available to all groups in all geographic areas since your operation is internet-based you will offer the counseling for free or at a reduced fee for those who meet the criteria for the eligibility as follows the counseling fee will be reduced or waived if the consumer can provide proof that they are receiving free legal assistance from legal aid that the court has agreed to waive their filing fee or that their current household_income is equal to or less than the estimated poverty threshold for their applicable family size as published in the current federal poverty levels guidelines you estimate that one percent of the clients may use the means test to apply for low or no cost service according to the meeting minutes of your governing body only one board meeting has occurred the meeting held on december counseling agency the only board member participating was selected as president and secretary the sole identified officer of the organization authorized the applications for tax exemption and bankruptcy in correspondence you also provided descriptions of two typical counseling sessions although the specific facts differed in both scenarios the counselor discusses financial options and recommends cutting expenditures consideration of what would be needed to satisfy outstanding debts the impact that liquidation of assets would have on the client’s financial situation and the impact the bankruptcy option will have on their ability to borrow in the future both scenarios end with the counselor issuing certificates of counseling without any closer look at other options to bankruptcy filing law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code states that an organization that provides credit_counseling_services will not qualify for exemption under sec_501 unless it is organized and operated in accordance with specific requirements these requirements include that the organization provide credit_counseling_services tailored to the specific needs and circumstances of consumers and that the organization is organized and operated in accordance with the following requirements a the organization-- provides credit_counseling_services tailored to the specific needs and circumstances of consumers makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and 1v does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- requires that any fees charged to a consumer for services are reasonable allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the internal_revenue_service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling as a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in consumer credit counseling service of alabama inc v united_states u s tax cas d d c the court held an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service which had been recognized as exempt under sec_501 in a group ruling is an umbrella organization made up of numerous credit counseling service agencies in this case these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families the professional counselors used only percent of their time for debt management programs they did not limit these services to low- income individuals and families but they provided their services free of charge the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low- income individuals to qualify under sec_501 nonetheless these agencies did not charge a fee for the programs that constituted their principal activities a nominal fee was charged for the debt management services but was waived when payment would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax cas d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner of internal revenue t c memo taxpayer corporation engaged in provision of debt management programs dmps and also purportedly engaged in financial management education failed organizational_test for charitable tax-exempt status articles of incorporation did not limit taxpayer's activities to educational ones no educational materials were offered other than one- page handouts planned student education programs were an insignificant part of taxpayer's overall activities and the entire credit counseling program was geared toward dmps the court focused on petitioner's operations to decide whether petitioner satisfies the operational_test a petitioner's primary activity would be to provide dmps to the general_public for a fee that it hopes to collect from its customers and from its customers’ creditors b petitioner would conduct this activity in a self-promotional and profit- maximizing manner c petitioner would not limit its dmp services to low-income individuals and d petitioner has not established that its proposed dmp fee structure is reasonable and the court concluded that petitioner does not or more accurately would not operate exclusively for charitable purposes application of law tax exemption is recognized for organizations that have organizational structures and operations that are exclusively charitable and or educational based on an analysis of the information you submitted you do not satisfy the operational requirements of the internal_revenue_code and regulations to be recognized as exempt under sec_501 of the code in fact the administrative record demonstrates that you will operate for the substantial non-exempt purpose of operating a commercial business not exclusively charitable and or educational based on the information you provided in your application and supporting documentation you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable educational or other exempt_purpose you failed to meet the operational_test of sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because you are organized for substantial private and commercial purposes and operate in the same manner as a private commercial entity to qualify under sec_501 an organization cannot have a non-exempt purpose that is more than insubstantial your primary activity is the provision of pre-bankruptcy certification and post- bankruptcy counseling for fees you devote most of your time and activities to selling bankruptcy certifications to the general_public under the guise of financial counseling you have not shown that you are operated exclusively to educate individuals for the purpose of improving or developing their capabilities rather the fact that no educational materials will be provided unless the client registers for a counseling session is an indication of operation for a primarily business_purpose your primary focus is to expand your client base and to issue bankruptcy certificates as quickly as possible in order to generate revenue analogous to the organization described in better business bureau of washington d c inc v united_states supra your activities appear to have an underlying commercial motive that distinguishes your educational activities from that carried out by a university or educational_institution you do not limit your services to a particular charitable_class of individuals such as minorities low-income or elderly as described in sec_1_501_c_3_-1 of the regulations there are no limitations of your services except with respect to those individuals and their families who would clearly benefit from those services therefore you are unlike the organization described in revrul_69_441 1969_2_cb_115 which aided low-income individuals and families who had financial problems thereby relieving the poor and distressed the organization described in the revrul_69_441 also provided educational and counseling programs free of charge you state that you will apply a sliding scale for fees or waive a fee for those unable to pay however a sliding fee scale is not evident and according to the forecast you provided the anticipated amount of fee waiver is less than one percent of the total fees you will charge such nominal fee waiver for less than one percent of the people you will serve does not satisfy the charitable purpose requirement under code sec_501 and sec_1_501_c_3_-1 of the regulations you do not operate a substantive on-going educational program your operational focus is on fees generated from the issuance of pre-bankruptcy and post-bankruptcy certificates rather than providing on- going financial education for the general_public your role is to register clients and issue certifications after fees have been collected you have failed to substantiate that you follow an educational methodology you do not conduct any seminars workshops interactive on-line classes or other educational forums on money management consumer buying budgeting or financial management it is clear from your own description that your primary purpose is the sale of bankruptcy certificates for a fee rather than financial education of the public as a whole pre-bankruptcy counseling consists of information gathering and a recommendation and advice session that concludes with issuing a certification there is a significant dearth of educational elements your post-bankruptcy service is not educational because you do not actually conduct the post- bankruptcy class you are in fact a middleman that connects your clients to the company that specializes in post-bankruptcy education this supports the conclusion that you have a substantial non-exempt commercial purpose you are similar to the organization described in american institute for economic research v united_states supra in which the court held that the organization’s activities the sale of publications and the sale of advice for a fee to individuals were indicative of a business therefore since the organization had a significant non-exempt commercial purpose that was not incidental to the exempt_purpose it was not entitled to be regarded as tax exempt commeriality in airlie foundation v commissioner supra the court cited several aspects of an organization’s activities that exemplified a commercial operation like a trade_or_business your services are rendered in exchange for a fee the information you present to the public through your planned website predominantly features your pre-bankruptcy and post bankruptcy certification services but does not mention that you provide any form of on-going interactive public educational program on financial matters you do not limit your counseling services to a charitable_class of individuals moreover you have provided no evidence that your fees will bear any relation to the costs of providing your service and will not be a purely profit-making therefore you have manifested many of the factors cited in airlie foundation v commissioner tool supra demonstrating a commercial manner of operation your financial structure does not resemble that of a typical charity because it relies primarily on revenues eamed by selling your bankruptcy certification services to the public the income from fees is more than enough to cover your operation furthermore your registration process and web site set up begins with fee payment after the collection of basic personal information which illustrates that the fee revenue is the main source of the income and the primary concern thus you are unlike the organizations described in consumer credit counseling service of alabama inc v united_states supra which received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way these organizations received only an incidental amount of their revenues from fees unlike these organizations m is operated in the manner of a trade_or_business basic business_purpose you are similar to the organization described in b s w group inc v commissioner supra your activities constitute the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit your primary purpose is not charitable or educational but rather commercial like a for-profit business most of your revenue comes from fees paid_by those who receive pre-bankruptcy counseling and post-bankruptcy service you stated that you also will raise funds through fundraising and grant applications however you allocated only one thousand dollars to support fundraising efforts and do not have a solid feasible funding plan in fact your fee structure and policies are sufficient to support your entire operation without help from outside donations while charitable institutions often do provide personal and tailored services to individuals the cost is generally subsidized by contributors who do not receive anything in return however you are set up to rely on the fees you charge there is not much need of any other source_of_income because computer based counseling will greatly reduce the cost of operation you are also similar to the organization in solution plus inc v commissioner of internal_revenue_service supra which the court concluded did not operate exclusively for charitable and educational public purposes the primary activity of the organization in this case was providing debt management plans dmp’s to the public for fees in many respects this is quite similar to your organization m’s counseling serves as a means to support and justify a client choice to file for bankruptcy and for m to issue a certification m’s primary activity is to provide bankruptcy certifications for fees in a self-promotional and profit-maximizing manner sec_501 you have not demonstrated that the structure and operation of your governing body conforms to requirements under sec_501 and sec_501 the fact that you have provided minutes for only one board meeting indicating participation by only one board member who is compensated by the organization and is apparently the organization’s sole officer further supports the conclusion that you are operated in the same manner as a private for-profit enterprise therefore you do not operate exclusively for charitable and public purposes in addition sec_501 requires that the organization must provide credit_counseling_services tailored to the specific needs and circumstances of consumers according to your online counseling web pages and samples provided most of your processes and activities wil be accomplished by means of a sophisticated computer_program there will be minimal person-to-person counseling - that is especially true for the online method of counseling although you have made person-to-person and telephone counseling available these alternatives are a very small portion of your credit counseling activity therefore it is evident that you do not provide counseling that is tailored to the specific needs and circumstances of each client in a manner consistent with the requirements of sec_501 of the code conclusion in summary you do not meet the requirements under sec_501 because you fail both the organizational and operational tests you have not established an educational methodology and your primary purpose is to sell certifications for the bankruptcy filing rather than to educate and counsel the general_public you operate for non-exempt commercial purposes and you have failed to establish that your activities further a tax-exempt purpose within the meaning of sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury j declare that i have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attomey certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the fatlure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you fax your if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
